mexus gold us January 12, 2011 Brian K. Bhandari UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance Washington, D.C. 20549 Re:Mexus Gold US PCAOB Deregistration Letter – Larry O’Donnell, CPA, P.C. File No. 0-52413 Dear Mr. Bhandari: Please allow this to respond to your letters of December 28, 2010 and January 7, 2011. As requested, we have amended our Form 8-K to include the following language:“Effective December 14, 2010, the Public Accounting Oversight Board (“PCAOB”) revoked the registration of O’Donnell.” In addition, the Company intends to re-audit any financial statements audited by Mr. O’Donnell using the Company’s current auditor. We hope the foregoing has been responsive to your request.Should you have any comments or questions, please do not hesitate to contact the undersigned.Thank you. Best regards, Mexus Gold US /s/ Paul D. Thompson Paul D. Thompson President P.O. Box 235472 · Encinitas, California92024 · Tel (858) 229-8116 E-fax (501) 634-0070 · pek@peklaw.com
